DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, characters “N”, “P” and “K” have not been defined. Without explicitly define “N”, “P” and “K”, the metes and bound of the claim cannot be determined. Although N, P and K are being defined within parenthesis, the limitation within the parenthesis is not being considered as a limitation for the claim.
Regarding claim 3, it is unclear what “that” recited on line 16 is being referred to.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: one or more signal to the first addition unit and one or more signal to the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (hereafter Horiuchi; “Sound Field Expansion Based on Spectral Modification Between Multiple Channels”, cited by IDS filed 2/26/2021).
In view of 112 (b) rejection above, claims 1 and 2 are rejected under broadest reasonable interpretation.
Horiuchi shows a mixing apparatus for outputting drive signals (YL, YR) for respectively drive N speakers (loudspeakers in Fig. 1) based on acoustic signals obtained by performing sound collection using a plurality of microphones (transpose defining x, AAC with # of channels in Fig. 1), the mixing apparatus comprising:

a composition unit (defined by the equation on col. 2),
wherein K-th speaker set processing unit includes:
a mic set processing unit (defined by the equation);
a first addition unit (defined by the equation); and
a second addition unit (defined by the equation), and
the mic set processing unit configured to process acoustic signals output by two microphones of a corresponding microphone set based on an expansion/contraction coefficient (transpose defining K), a shift coefficient for determining a shift amount of a sound field (transpose defining T), and an attenuation coefficient for determining an attenuation amount of an acoustic signal output by a microphone (transpose defining M).
Regarding claim 2, Horiuchi shows the user operation (“user input” in Fig. 1, the various views in Fig. 2).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaharu et al. (hereafter Masaharu; JP2905364 B2, cited by IDS filed 2/26/2021).
In view of 112 (b) rejection above, claims 1 and 2 are rejected under broadest reasonable interpretation.
Masaharu shows a mixing apparatus for outputting drive signals (YL, YR) for respectively drive N speakers (loudspeakers in Fig. 9) based on acoustic signals 1 set to An set in Fig. 9), the mixing apparatus comprising:
a first speaker set processing unit (200_1) to a P-th speaker set processing unit (200_n); and
a composition unit (201, 202),
wherein K-th speaker set processing unit (more detail in Fig. 7) includes:
a mic set processing unit (81-83);
a first addition unit (108R); and
a second addition unit (108L), and
the mic set processing unit configured to process acoustic signals output by two microphones of a corresponding microphone set based on an expansion/contraction coefficient (K), a shift coefficient for determining a shift amount of a sound field (τ), and an attenuation coefficient for determining an attenuation amount of an acoustic signal output by a microphone (hA).
Regarding claim 2, Masaharu shows the user operation (abstract, Figs. 6 and 8, user controls the amount of expansion/shrinkage and rotation the sound image by defining the parameters in the equations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi.
Regarding claim 13, Horiuchi fails to show a computer program stored in a non-transitory computer readable medium. Horiuchi teaches a complex process of mixing multiple channels of microphone signals based on the user’s instruction whether to shift or expand/contract a sound field. One skilled in the art would have expected that a processor (e.g., with the smartphone as shown in Fig. 1) would be able to perform the matrix calculation within a reasonable amount of time. Examiner takes Official Notice that storing a program, on a well known nontransitory computer readable medium, controlling audio signal processing by a processor is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Horiuchi by utilizing a nontransitory medium for storing the program controlling the processor in order to allow easy transportation of the program.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masaharu.
Regarding claim 13, Masaharu fails to show a computer program stored in a non-transitory computer readable medium. Masaharu teaches a complex process of mixing multiple channels of microphone signals based on the user’s instruction whether to shift or expand/contract a sound field done in digital signal processing (abstract). Examiner takes Official Notice that storing a program, on a well known nontransitory computer readable medium, controlling audio signal processing by a processor is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Masaharu by utilizing a nontransitory medium for storing the program controlling the processor in order to allow easy transportation of the program.
Additional Comment
Assuming the applicant would amend the definition “P” as “P being an integer being N-1 or N”, similar to the feature within the parentheses, it is clear based on the specification ([0025] of PGPub 20210185439) that P cannot be N. This is also shown in Fig. 4 of instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/PING LEE/Primary Examiner, Art Unit 2654